DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 13-15, 19-20, 23-24 and 36 are cancelled.

Allowable Subject Matter
Claims 1-12 and 45-53 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a transportation apparatus comprising a frame having an engagement portion adapted to receive one or more occupant support devices. The frame has a first configuration and a second configuration. The engagement portion moves between the first configuration and the second configuration. The frame comprises a base portion and a top portion. The top portion of the frame comprises or defines the engagement portion, and wherein, in use, the frame is configured to move from the first configuration to the second configuration by moving the top portion forward and lower relative to the base portion of the frame.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HAU V PHAN/           Primary Examiner, Art Unit 3618